Citation Nr: 1720389	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  08-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1986 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

It was last before the Board in October 2016, when the Board remanded the issue of entitlement to TDIU and decided several other issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The Veteran contends he is entitled to TDIU.  The record reflects that he is employed as a VA social worker.  However, a December 2016 VA PTSD examiner noted the Veteran experienced routine disruptions in his ability to focus at work and some difficulty with work relationships due to his PTSD symptoms.  The examiner stated the Veteran had significant control over his work environment and work day, and that his job provided "certain accommodations" that allowed him to "maintain himself at this job despite PTSD symptoms."

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16 (a).  The regulation explains that marginal employment shall not be considered "substantially gainful employment."  Marginal employment is defined as employment where a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.; see also Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment may also be found in some cases when earned annual income exceeds the poverty threshold, such as cases where there is employment in a protected environment, such as a family business or sheltered workshop.  Id; see also Cantrell v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 537 (U.S. App. Vet. Cl. Apr. 18, 2017).  As a result, further development should be conducted to determine if the Veteran's employment is in a protected environment, and thus marginal employment.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran another VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and request that the Veteran complete and return it, including such information as any accommodations made to him in his current job and any other information pertaining to whether his employment is in a "protected environment."

2. After completing directive (1), the AOJ should, after asking for authorization to contact all identified employers, send a VA Form 21-4192 (Request for Employment Information in Connection With Claim for Disability Benefits) to each and ask that it be completed and returned, with information regarding any accommodations that were made for the Veteran's service-connected disabilities.

3.  After the above has been completed, refer the case to the Director of Compensation to make a determination as to whether the Veteran's employment is in a protected environment.  

4.  The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




